Citation Nr: 9911302	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  93-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a laceration scar of the left hand.  

2.  Entitlement to a compensable evaluation for residuals of 
a laceration scar of the right thigh near the anus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from September 1992 and 
February 1993 rating decisions of the Albuquerque, New Mexico 
Regional Office (hereinafter "the RO").  The September 1992 
rating decision, in pertinent part, declined to reopen the 
veteran's claims for entitlement to service connection for a 
left ear disorder with hearing loss, for a groin disorder and 
for arthritis of the left shoulder for lack of new and 
material evidence.  Service connection was also denied for a 
left shoulder disorder, exclusive of arthritis and for a left 
arm disorder.  The February 1993 rating decision, in 
pertinent part, continued noncompensable disability 
evaluations for the veteran's service-connected residuals of 
a laceration scar of the left hand and residuals of a 
laceration scar of the right thigh near the anus.  In May 
1995, the Board remanded this appeal to the RO to obtain the 
veteran's service administrative records, to obtain private 
and/or Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA examination.  

In a September 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claims for entitlement to service 
connection for a left ear disorder with hearing loss, a groin 
disorder and for arthritis of the left shoulder.  The 
veteran's claims for entitlement to service connection for a 
left shoulder disorder, exclusive of arthritis and for a left 
arm disorder were also denied.  Additionally, the Board 
denied the veteran's claims for entitlement to compensable 
evaluations for his service-connected residuals of a 
laceration scar of the left hand and residuals of a 
laceration scar of the right thigh near the anus.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  In September 1998, the Court vacated that part of 
the Board's September 1997 decision which denied the 
veteran's claims for entitlement to compensable evaluations 
for his service-connected residuals of a laceration scar of 
the left hand and residuals of a laceration scar of the right 
thigh near the anus for compliance with the September 1998 
Joint Motion for Remand and to Suspend Further Proceedings.  
Such motion directed that the veteran be afforded an 
additional VA examination as a prior June 1995 VA 
examination, scheduled pursuant to the Board's May 1995 
remand, did not comply with the Court's holding in Stegall v. 
West, No. 97-78 (U.S. Vet.App. June 26, 1998).  Further, such 
motion directed that treatment records reported by the 
veteran be obtained and that the Board set forth adequate 
reasons and bases for its findings of fact and conclusions of 
law.  The veteran has been represented throughout this appeal 
by the Veterans of Foreign Wars of the United States.  


REMAND

The veteran asserts on appeal that he is entitled to 
compensable disability evaluations for his service-connected 
residuals of a laceration scar of the left hand and his 
residuals of a laceration scar of the right thigh near the 
anus.  In reviewing the record, the Board notes that the 
veteran was last afforded a VA dermatological examination in 
June 1995.  There is no indication that the examiner reviewed 
the claims folder prior to the examination.  At that time, 
the veteran reported that he suffered a laceration of his 
left hand during service in 1944, when a personnel mine went 
off while he was searching an enemy vehicle.  He stated that 
shrapnel was later taken out of his hand.  The veteran also 
reported that he had a second accident in 1975 when his hand 
was lacerated by an exploding tire.  It was also observed 
that the veteran underwent surgery for carpal tunnel syndrome 
in the 1980s.  The veteran further indicated that he suffered 
a laceration of the right perineal region during service when 
he fell carrying a glass jug.  The veteran complained of 
aching and pain in the left hand with numbness involving all 
fingers.  The veteran also reported weakness in the hand and 
in his grip.  As to his right thigh, the veteran indicated 
that he experienced pain on sitting to some extent everyday 
in the groin area as well as aggravated pain when walking.  

The examiner noted that there was a faint 1/2 inch scar on 
the palm of the left hand at the base of the third finger, 
palmar surface, which was slightly tender and mobile.  There 
was also a scar which started in the web between the middle 
and ring fingers which extended onto the dorsal surface of 
the left hand.  The scar was noted to be almost invisible in 
the palm of the hand, but appeared to be about 1/2 inch long 
and faint, mobile and non-tender.  The examiner noted that 
such scars were caused by the shrapnel injury from the 
inservice explosion.  The examiner noted that the veteran 
complained of loss of tactile sensation involving all fingers 
of the hand and also muscle weakness which was demonstrable 
when the veteran was asked to flex and extend the fingers.  
As to the veteran's right thigh, the examiner noted that 
there was a scar of the perineum which was 3 and 1/2 inches 
long.  The examiner reported that the scar was tender to the 
touch and partially fixed to the underlying tissue.  The 
examiner also noted that all scars were faint, inconspicuous 
and difficult to delineate with no evidence of keloids.  The 
diagnoses included shrapnel injuries of the left hand with 
retained fragments subsequently removed surgically and 
residual pain and stiffness of the left hand.  The examiner 
commented that the disability caused by the "original" 
injury was increased by a further soft tissue injury to the 
hand in 1975 and the subsequent development of carpal tunnel 
syndrome.  The examiner further remarked that the 
"original" shrapnel injuries causing the laceration of the 
left hand resulted in pain and stiffness in the hand, present 
since that time.  A laceration of the right peroneal region, 
residual disability moderate, was also diagnosed.  

The Board observes that the veteran underwent a VA general 
medical examination in 1979.  At that time, the examiner 
noted that the veteran had a 3 cm by 1 and 1/2 mm well-healed 
scar of the left hand as well as a 1 cm by 1 mm well-healed 
scar which were both noted to be secondary to a shrapnel 
wound of the left hand.  The examiner also reported that 
there was a 2 cm irregular scar, well-healed, in the inner 
thigh.  The diagnoses included shrapnel fragment wound of the 
left hand, by history and laceration of the "left" inner 
thigh, not found.  Additionally, the Board notes that the 
veteran's service medical records indicate that in February 
1945, he sustained a wound from a foreign body, steel, 
located between the distal ends of the right and fourth 
metacarpals of the left hand which was received while working 
in automotive repair.  The foreign body was removed and three 
silk sutures were used.  A September 1945 treatment report 
noted that the veteran suffered a laceration of the right 
thigh near the anus and that the laceration was sutured 
loosely.  The October 1945 separation examination included a 
notation that the veteran had no musculoskeletal defects and 
that his skin was normal except for a right inguinal hernia 
scar.  There was also a notation that the veteran suffered a 
shrapnel wound of the left hand.  The Board notes that the 
available service personnel records do not indicate that the 
veteran received a Purple Heart Medal.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Therefore, in light of the Court's September 1998 Order; the 
examiner's failure to review the veteran's claims folder 
prior to the June 1995 VA dermatological examination, as 
requested pursuant to a May 1995 Board remand; the 
contradictory evidence of record, specifically evidence as to 
whether the veteran actually suffers from tender and painful 
scars of the left hand and right thigh near the anus; and in 
consideration of the Court's holding in the cases noted 
above, particularly Talley and Stegall; the Board concludes 
that an additional VA dermatological examination would be 
helpful in resolving the issues raised by the instant appeal.  

Additionally, the Board notes that in a December 1989 
statement on appeal, the veteran reported that in 1946 he 
went to a chiropractor in Hempstead, New York, for hand and 
arm and "shoulder hip left side treatments".  The veteran 
also reported that he was treated between 1950 and the 
present for disorders including arm and hand disorders.  He 
specifically reported treatment by chiropractors including 
"Dr. Wallsieffer" and "Doc Parnell".  Such treatment 
records have apparently not been specifically requested nor 
incorporated into the record.  The Board is of the view that 
an attempt should be made to obtain any treatment records of 
possible pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed residuals of a 
laceration scar of the left hand and 
residuals of a laceration scar of the 
right thigh near the anus from 1946 to 
the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities, 
including "Dr. Wallsieffer" and "Doc 
Parnell", and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.  

3.  The RO should schedule the veteran 
for a VA dermatological examination in 
order to determine the present nature and 
severity of his service-connected 
residuals of a laceration scar of the 
left hand and residuals of a laceration 
scar of the right thigh near the anus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to specifically address the 
criteria indicated under diagnostic codes 
7803, 7804 and 7805, to include whether 
the veteran's service-connected scar 
residuals are indicative of poorly 
nourished scars with repeated ulcerations 
and/or superficial tender and painful 
scars.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







